Wheeler, J.
The grounds of error relied on in this ease are not difficult of disposition. It cannot reasonably admit of a question, that the part of the answer of the defendant to interrogatories which was excepted to was folly warranted by the statute. (Hart. Dig. Art. 737.) How the defendant obtained possession of the money in question and for what purpose, were matters naturally suggested by and connected with the answer called for by the interrogatory., While his answer charged him with the possession of the money, it was necessary for his defence, and it was his undoubted privilege to explain how and for what purpose be came into possession *265of it. The Court therefore did not err in overruling the exception to the answer.
Neither did the Court err in refusing to hear the affidavits of witnesses.offered to prove that one of the jurors who tried the case was not sworn. The swearing of the jury was a matter within the personal observation and cognizance of the presiding Judge. He is presumed to be quite as well informed, and as competent to decide, whether the jurors were sworn, as the bystanders. And he surely cannot be required to hear witnesses testify to contradict the evidence of his own senses.
Nor was there error in the judgment of the Court refusing a new trial, asked on the ground that the verdict was contrary to evidence. Whether the answer of the defendant to interrogatories was true or not, was the question which, under the issue, the jury were required to determine. And it necessarily involved a question of the credibility of witnesses, which it was their exclusive province to decide. Upon such a question it is well settled the Court will not disturb their verdict. There is no error in the judgment, and it is affirmed.
Judgment affirmed.